Citation Nr: 9902884	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for multiple joint and 
muscle pain involving the knees, the shoulders, the hands and 
the back, to include an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1987 to 
January 1988, and from September 1990 to July 1991.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the 
veterans claim for service connection for multiple joint 
pain involving the knees, the shoulders, the hands and the 
back, as well as his claim for service connection for 
fatigue, each as due to an undiagnosed illness.  In January 
1998, the Board remanded the case to the RO for additional 
development.  The additional development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.

The Board notes that the veteran requested to appear and 
present testimony at a hearing before a Member of the Board 
sitting at the RO.  The veteran, however, subsequently 
withdrew his hearing request.  Accordingly, the Board will 
proceed with appellate review at this time.  38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War. 

2.  The veterans complaints of multiple joint and muscle 
pain involving the knees, the shoulders, the hands and the 
back have either been attributed to known clinical diagnoses, 
or have been attributed to his psychiatric diagnoses.

3.  The veterans complaints of fatigue have been attributed 
to his psychiatric diagnoses. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple joint and muscle pain involving the knees, the 
shoulders, the hands and the back, to include an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
fatigue, to include an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple 
conditions and symptoms, namely joint and muscle pain of the 
knees, the shoulders, the hands and back, as well as chronic 
fatigue.  He claims that each of these symptoms began during 
his service in Kuwait during the Persian Gulf War or soon 
thereafter.  The record discloses that the veteran served in 
the Persian Gulf during the Persian Gulf War from October 
1990 to June 1991.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Veterans Appeals (Court) has defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  When a veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a), the VA has a duty to assist the veteran in the 
development of his claim.  See 38 U.S.C.A. § 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).  The veterans 
service records document that he had active service in 
Southwest Asia from October 1990 to June 1991.  Hence, the 
veteran is a Persian Gulf veteran for purposes of awarding VA 
disability compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication.  See 
38 C.F.R. § 3.317(a)(3).  

Objective indications include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and [l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements.  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c) (Emphasis 
added).







I.  Multiple Joint and Muscle Pain

The record reflects that the veteran sustained a fracture of 
the right femur at the age of sixteen, and that he underwent 
arthroscopic surgery of the right knee in 1984, both of which 
occurred prior to entering service.  Service medical records 
are negative for any complaint, treatment or finding for any 
joint or muscle pain.  When examined by the VA in January 
1992, the veteran reported no complaints of joint or muscle 
pain, and examination of the muskoskeletal system was normal.

The veteran submitted treatment reports from Mid Dakota 
Clinic dated from April 1990 to April 1994, some of which 
refer to complaints of joint pain.  In February 1992, the 
veteran reported pain in his lower thoracic area for the past 
two weeks as a result of loading a truck for his employment.  
The impression was muscle strain.  When seen in November 
1993, the veteran complained of arthralgias and muscle 
weakness over most of his body, particularly his right 
shoulder.  The assessment was persistent myalgias and 
arthralgias.  In December 1993, the veteran reported right 
shoulder pain since October 1993.  Examination of the right 
shoulder revealed a moderate amount of crepitus with motion.  
The examiner believed the veteran suffered from bursitis of 
the right shoulder. 

In June 1994, the veteran was afforded a general medical 
examination by the VA to determine the nature and severity of 
his claimed disabilities.  The veteran reported pain in his 
knees, hands and shoulders, but denied any history of trauma 
or injury.  X-rays showed the left shoulder to be normal, 
while the right shoulder showed minor degenerative changes.  
X-rays revealed a normal left knee, with evidence of an old 
fracture of the right knee.  X-rays also showed a small bone 
island involving the proximal phalanx of the right index 
finger.  Diagnoses included bipartite patella versus old 
fracture of the right knee, minor degenerative joint disease 
of the right acromioclavicular joint, and a small bone island 
at the right second finger.  

In December 1994, the veteran was seen at St. Alexius Medical 
Center for low back pain.  The veteran stated that he had 
injured his back while lifting a Christmas tree, at which 
time he was taken to the Emergency Room by ambulance.  The 
veteran also reported a history of pulling muscles in his 
back in 1991.  The assessment was mild muscle strain in the 
lower left back at the L3-L5 area. 

A VA outpatient treatment report dated in December 1994 noted 
the veterans history of depression.  That report also 
disclosed that the veteran had multiple somatic complaints 
which were unlikely related to any specific disease process 
or exposure to anything during the Gulf War.  Rather, these 
complaints were most likely due to his chronic depression.  
The veteran was then seen in April 1995 for complaints of 
myalgias in his feet, legs, hands and arms.  He reported that 
whatever muscles he used tended to cramp up, and that he 
would occasionally experience difficulty getting up steps or 
standing up.  Neurological examination was unremarkable with 
normal muscle strength and bulk.  The examiner concluded that 
no problems were present to warrant a muscle diagnosis.

The veteran was seen at Dakota Neurology in March 1996 for 
complaints of joint and muscle pain since October 1991.  The 
veteran related that he began experiencing difficulty lifting 
his arms when he started driving a truck.  He also reported 
excess fatigability with using any of his extremities.  
Examination of all extremities revealed that strength, 
coordination, sensation and reflexes were intact.  The 
veteran also demonstrated a normal gait, and he was able to 
walk on his heels and toes without difficulty.  The 
impression was recurrent episodes of myalgias and arthralgias 
of undetermined etiology, and history of myopathic changes on 
one EMG study. 

Pursuant to the Boards remand, the veteran was afforded an 
additional VA examination in June 1998.  The veteran reported 
chronic muscle fatigue which began in 1993 and became chronic 
in 1995.  He also reported joint pain in his knees, hips and 
shoulders.  Examination of the joints disclosed normal ranges 
of motion with respect to the knees, hips, spine and 
shoulders.  The shoulders showed no evidence of tenderness, 
edema, deformity, laxity, or discoloration.  The knees 
demonstrated no tenderness, edema, effusion or deformity, but 
minimal laxity of the knees was observed.  Grip strength was 
2/5 bilaterally, and biceps showed strength of 2/5.  Homans 
sign was absent for both calves, with no palpable tenderness.  
Straight leg raising was negative bilaterally at 50 degrees.  
Patella reflexes were 2/5 and equal bilaterally, and Achilles 
reflexes were 1/5 and equal bilaterally.  The veteran was 
able to heel and toe walk without difficulty.  The diagnoses 
included chronic fatigue syndrome with elements of 
fibromyalgia.

The RO also requested a VA medical physician to review the 
veterans entire claims file to determine whether the veteran 
suffered from joint and muscle pain as a result of his 
service in the Persian Gulf.  Based on this review, the 
physician concluded that there was no evidence to conclude 
that the veteran suffered from fibromyalgia, as the history 
and objective clinical findings did not support this 
diagnosis.  Instead, the physician found that the veterans 
complaints were directly related to his psychiatric 
diagnoses.  He concluded that the veterans past joint 
complaints were attributable to a rotator cuff disorder; a 
past history of a proximal femoral fracture on the right with 
status postoperative intramedullary rod fixation, as well as 
status postoperative arthroscopy of the right knee; and 
mechanical low back pain.  He also indicated that the 
veterans complaints of muscle fatigue had been thoroughly 
evaluated and were attributable to deconditioning.  Finally, 
the physician noted that the examination report of June 1998 
did not show any objective evidence of any current problems 
related to the aforementioned conditions, and there was 
absolutely no evidence of any undiagnosed illness. 

The Board has also considered lay statements by the veteran, 
his mother and his wife.  In a letter of December 1994, the 
veterans wife stated that the veteran suffered from joint 
and muscle pain since returning from the Persian Gulf.  She 
said that the pain increased at night, where his whole body 
would jerk and shake.  In correspondence dated in September 
1996, the veterans mother also indicated that she had 
observed the veteran suffer from joint and muscle pain.  She 
related that she had seen the veteran come home from work in 
pain, and that he would occasionally get up during the night 
because he was unable to sleep due to joint pain. 

Based on the foregoing, the Board finds that compensation 
under 38 C.F.R. § 3.317 is not available in this case because 
affirmative evidence reveals that the veterans joint and 
muscle pain were not incurred during service in the Persian 
Gulf, and that some of the veterans complaints have been 
attributed to known clinical diagnoses.  In this respect, the 
veterans complaints of joint pain in his right knee, back, 
right hand and right shoulder have been attributed to known 
clinical diagnoses.  The record shows that the veteran 
injured his back in February 1992 while loading trucks at 
work, which was diagnosed as muscle strain.  The record also 
reflects that the veterans right shoulder pain was diagnosed 
as bursitis and minor degenerative joint disease of the right 
acromioclavicular joint.  With respect to his right knee, the 
record discloses that the veteran fractured his right knee 
prior to service, which was recently diagnosed as bipartite 
patella versus old fracture of the right knee.  Finally, the 
veteran received a diagnosis of small bone island at the 
right second finger. 

In addition, the Board notes that the remainder of the 
veterans complaints of joint and muscle pain have been 
attributed to his psychiatric diagnoses, namely depression 
and bipolar disorder.  The December 1994 VA outpatient 
treatment report, for example, noted that the veterans 
multiple somatic complaints were unlikely related to any 
specific disease process or exposure to anything during the 
Gulf War.  Instead, the examiner concluded that the veterans 
complaints were most likely due to his chronic depression.  
This was the same conclusion recently reached by the VA 
physician who reviewed the veterans claims file on two 
separate occasions.  In August 1998, that physician 
determined that the evidence of record did not support the 
diagnosis of fibromyalgia.  On the contrary, he concluded 
that the veterans complaints were merely symptoms of his 
psychiatric diagnoses.  He also related the veterans 
complaints of muscle weakness to deconditioning.

As a result, the Board finds that service connection may not 
be established by reliance on the regulatory presumption 
under 38 C.F.R. § 3.317.  As such, service connection can 
only be established with proof of actual direct service 
connection.  See 38 U.S.C.A. §§ 1113(b), 1116 (West 1991); 
see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir 1994) 
(when a veteran is not found to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be granted on a direct basis).

The veteran, however, has also failed to present medical 
evidence showing that he suffers from a current disability 
which had its onset in service.  The Board emphasizes that no 
medical evidence or opinion has been submitted which 
demonstrates that any of the veterans diagnosed conditions 
concerning joint and muscle pain are related to service.  As 
noted, the veterans diagnoses which refer to his back and 
right shoulder conditions have been attributed to post-
service injuries.  In addition, no medical evidence has been 
presented which shows that the veterans preexisting right 
knee disorder has been aggravated during service, as service 
medical records show no complaint, treatment or finding 
pertaining to the right knee.  Finally, medical opinions have 
related the veterans fibromyalgia to his psychiatric 
diagnoses.  While several medical reports include the 
veterans statements that these disabilities began in 
service, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute a competent medical 
opinion of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  Thus, none of these reports 
constitutes competent evidence of a nexus between any of the 
veterans diagnosed disabilities pertaining to joint and 
muscle pain and his period of active service. 

The only evidence relating the veterans diagnoses involving 
joint and muscle pain to service are lay statements by the 
veteran, his mother and his wife.  The Board notes, however, 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that any of these 
individuals possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of any of the veterans disabilities which involve 
joint and muscle pain, their statements standing alone cannot 
serve as a sufficient predicate upon which to find the claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, some of the veterans complaints of joint and 
muscle pain have been attributed to known clinical diagnoses, 
while affirmative evidence relates the remainder of these 
complaints to the veterans psychiatric diagnoses or to 
deconditioning.  Moreover, in the absence of competent 
supporting evidence showing that any of the related diagnosed 
conditions had their onset in service, the veterans claim 
for service connection for multiple joint and muscle pain 
involving the knees, the shoulders, the hands and the back, 
to include as due to an undiagnosed illness, must be denied 
as not well grounded. 

II.  Fatigue

In December 1993, the veteran filed a claim for service 
connection for chronic fatigue, to include as due to an 
undiagnosed illness.  The veteran essentially claimed that he 
had been plagued with constant, unexplained fatigue since his 
discharge from service in 1991, thereby warranting service 
connection for this condition.  

Service medical records are negative for any complaint or 
treatment for fatigue.  Following his separation from 
service, the veteran was treated for depression on numerous 
occasions, at which time he reported problems with sleep 
disturbance and fatigue.  When hospitalized by the VA in 
March 1992, the veteran stated that he could sleep all day if 
allowed to, especially during periods of stress.  The 
diagnoses included major depressive episode with suicidal and 
homicidal ideation.  A VA hospitalization report of October 
1992 also included the veterans complaints of fatigue, and 
noted his statement that he had recently fallen asleep at 
work.  The diagnoses included bipolar disorder, mixed.  When 
hospitalized again for depression by the VA in February 1994, 
the veteran reported no motivation, low energy and 
hypersomnia.  He related that he had recently stopped taking 
Prozac because it made him sleepy.  None of these 
hospitalization reports, however, relates the veterans 
complaints of fatigue to his period of service.  

A November 1993 treatment report from Mid Dakota Clinic 
includes the veterans statement that had he suffered from 
depression and fatigue since returning home from Kuwait.  
Nevertheless, this report does not include any medical 
opinion which confirms the veterans assertion.  See LeShore, 
supra.  The veteran was also seen overnight at the Sleep 
Disorders Center at the Presbyterian Hospital in April 1994, 
where he slept five hours with a 65 percent sleep efficiency.  
No formal diagnosis was rendered.

Several VA examination reports which include diagnoses of 
depression and bipolar disorder also note the veterans 
complaints of fatigue.  For instance, VA examination reports 
dated in June 1994, May 1995, and June 1998 contain Axis I 
diagnoses of depression and bipolar disorder.  These reports 
also note the veterans complaints of fatigue.  However, none 
of these reports discusses the etiology of the veterans 
fatigue.  During his VA examination in June 1995, however, 
the examiner concluded that the veterans fatigue was likely 
secondary to his depression.  Finally, when examined by the 
VA in June 1998, the examiner rendered a diagnosis of chronic 
fatigue syndrome, but did not relate this condition to the 
veterans military service.  

The Board also considered various VA outpatient treatment 
reports which include treatment for depression.  In 
particular, a treatment report dated in December 1994 noted 
the veterans history of depression.  This report also 
included a medical opinion that the veteran had multiple 
somatic complaints which were unlikely related to any 
specific disease process or exposure to anything during the 
Gulf War; rather, the veterans complaints were most likely 
due to his chronic depression.

In August 1998, a VA physician reviewed the veterans claims 
folder and offered an opinion as to the nature and etiology 
of the veterans fatigue.  According to the physician, there 
was no evidence that the veteran suffered from chronic 
fatigue syndrome.  On the contrary, he indicated that the 
veterans complaints related directly and conclusively to his 
psychiatric diagnoses.  Specifically, the physician indicated 
that the veterans complaints of fatigue were related to his 
bipolar disorder and depression.  He therefore concluded that 
there was absolutely no evidence of any undiagnosed 
illness.  

After applying the above criteria to the facts of this case, 
the Board finds that compensation under 38 C.F.R. § 3.317 is 
not available for the veterans claim for service connection 
for fatigue, to include as due to an undiagnosed illness, 
because affirmative evidence shows that this condition was 
not incurred during service in the Persian Gulf.  Initially, 
the Board finds that the evidence supports the veterans 
contention that his fatigue has not been formally diagnosed.  
Indeed, the Board notes that the June 1998 VA examination 
report contains a diagnosis of chronic fatigue syndrome.  In 
August 1998, however, a VA physician reviewed the entire 
claims folder and concluded that the veteran did not suffer 
from chronic fatigue syndrome.  Accordingly, the Board finds 
that the veterans fatigue is not attributed to any known 
clinical diagnosis.

Nevertheless, service connection for fatigue, to include an 
undiagnosed illness, is not available under 38 C.F.R. 
§ 3.317, as affirmative evidence shows that the veterans 
complaints of fatigue were not incurred during military 
service in the Persian Gulf.  Instead, the evidence reflects 
that the veterans complaints of fatigue are merely a symptom 
of his psychiatric diagnoses, namely depression and bipolar 
disorder.  The Board places considerable weight on the recent 
opinion of the VA physician who, after reviewing the entire 
claims folder, concluded that the veterans complaints of 
fatigue related directly and conclusively to his depression 
and bipolar disorder.  This was the same conclusion reached 
in the VA outpatient treatment report of December 1994, which 
noted that the veterans multiple somatic complaints were 
unlikely related to any specific disease process or exposure 
to anything during the Gulf War, but were most likely due to 
his chronic depression.  Moreover, the Board observes that no 
medical opinion is contained in the record which contradicts 
these opinions. 

Furthermore, the veterans claim for service connection for 
fatigue, to include an undiagnosed illness, also fails 
without consideration of the provisions of 38 C.F.R. § 3.317.  
The Board emphasizes that no medical evidence or opinion has 
been submitted which demonstrates a link between any current 
disability related to fatigue and his period of active 
military service.  Accordingly, the veterans claim for 
service connection for fatigue must also be denied on a 
direct basis.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit, 5 Vet. App. at 93.

In reaching this decision, the Board has considered lay 
statements by the veteran, his mother and his wife, all of 
whom maintain that the veteran currently suffers from chronic 
fatigue syndrome which was caused by service.  However, the 
record does not reflect that any of these individuals possess 
the medical training and expertise necessary to render an 
opinion as to either the cause or diagnosis of chronic 
fatigue syndrome.  Therefore, their lay statements are 
insufficient to well-ground the veterans claim for service 
connection for fatigue, to include as an undiagnosed illness.  
See Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 Vet. 
App. at 93).

III.  Conclusion

Since the veterans claims are not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support the claims for service connection for the 
claimed disabilities.  See Epps v. Gober, 126 F.3d 1464, 1469 
(1997) ([T]here is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a well grounded 
claim.)

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veterans claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground either of the veterans claims.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
each benefit sought, and the reasons why the claims have been 
denied.  Id





ORDER

In the absence of evidence of a well-grounded claim, service 
connection for multiple joint and muscle pain involving the 
knees, the shoulders, the hands and the back, to include as 
due to an undiagnosed illness, is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for fatigue, to include as due to an undiagnosed 
illness, is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
